Case 1:18-cv-03170-RLY-DLP Document 202 Filed 04/27/20 Page 1 of 4 PageID #: 2043




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

  DAYSHIA EDWARDS,                                )
  RAVEN STEINMETZ,                                )
  DARYANE SHADDAY,                                )
  MICHELLE BLATCHFORD,                            )
  SARAH COVEY,                                    )
  PENELOPE LEWIS,                                 )
  DEVIN MESSAMORE,                                )
  JEREMIAH ROOSA,                                 )
  KRISTA STIGERS,                                 )
  JADE DOGGETT,                                   )
  RACHAEL BUSHELL,                                )
  HEATHER DOGGETT,                                )
  LORI NEWHOUSE,                                  )
                                                  )
                          Plaintiffs,             )
                                                  )
                     v.                           )   No. 1:18-cv-03170-RLY-DLP
                                                  )
  CRAIG PFANNENSTIEHL,                            )
  GREGORY WALLIS,                                 )
  MICHAEL CROWLEY,                                )
  KENNETH KONESCO,                                )
  EDUCATIONAL MANAGEMENT                          )
  CORPORATION                                     )
    d/b/a HARRISON COLLEGE,                       )
  KEY 2 RECOVERY, INC.,                           )
  AMERICAN EDUCATION ASSETS, LLC,                 )
  FREDERICK PFANNENSTIEHL,                        )
  FREDERICK G. PFANNENSTIEHL 2004                 )
  TRUST,                                          )
                                                  )
                          Defendants.             )
                                                  )
                                                  )
  ROBIN BOSTON,                                   )
                                                  )
                          Consol Plaintiff.       )



                                              1
Case 1:18-cv-03170-RLY-DLP Document 202 Filed 04/27/20 Page 2 of 4 PageID #: 2044




              ENTRY ADOPTING REPORT AND RECOMMENDATION

         Harrison College closed its doors in the fall of 2018. Former students brought this

  lawsuit against Harrison, the board of directors, and other entities associated with the

  college alleging breach of contract and fraud. Plaintiffs and two of the Defendants—Key

  2 Recovery, Inc and American Education Assets, LLC—filed a joint motion for approval

  of a settlement on January 29, 2020. (Filing No. 180). Key 2 Recovery and AEA are

  debt collectors who received delinquent accounts belonging to Plaintiffs. (Filing No.

  139, Fourth Amended Class Action Complaint ¶¶ 21, 22). Plaintiffs counsel also sought

  attorney fees. (Filing No. 172). The court referred those matters to the Honorable Doris

  Pryor, and she issued her report and recommendation on February 28, 2020. (Filing No.

  190). She recommended the court approve the settlement. (Id.). Neither party filed an

  objection, and so the court reviews the report and recommendation for clear error.

  Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999). The court is satisfied the

  settlement is fair, adequate and reasonable and that Judge Pryor did not commit clear

  error. The settlement (Filing No. 132-1) is therefore APPROVED.

         The court now ORDERS the following:

         1.     Within fourteen (14) days of entry of this Entry, Defendant Key 2

  Recovery, Inc. shall forgive all accounts of students of Harrison College with a last date

  of attendance on or after September 1, 2018, that were placed with Key 2 Recovery, Inc.

  for collection.

         2.     Within fourteen (14) days of entry of this Entry, the settlement

  administrator shall distribute the class fund according to the formula and process set forth

                                               2
Case 1:18-cv-03170-RLY-DLP Document 202 Filed 04/27/20 Page 3 of 4 PageID #: 2045




  in paragraph (E)(2) of the settlement agreement. As set forth in paragraph (E)(2)(d) of the

  settlement agreement, funds from uncashed checks shall be paid as a cy pres award to the

  Humane Society of Indianapolis.

         3.     Within fourteen (14) days of entry of this Entry, for their efforts on behalf

  of the settlement class, the settlement administrator shall mail each class representative

  their incentive award check in the amount of $200.00, as provided by paragraph (E)(1) of

  the settlement agreement.

         4.     Within fourteen (14) days of entry of this Entry, the settling Defendants

  shall pay class counsel’s fees in the amount of $17,500.00, as provided by paragraphs (C)

  and (G)(1) of the settlement agreement.

         5.     Upon entry of this Entry, each settlement class member will release the

  settling defendants as follows, as provided by paragraph (F) of the class settlement

  agreement:

         The Settling Plaintiffs and each Class Member who does not timely exclude
         himself/herself from the Settlement Class, his/her assigns, heirs, successors
         and personal representatives, or any other person, company or entity
         asserting an interest by or through them, do hereby release and forever
         discharge the Settling Defendants, and their present or former parents,
         officers, directors, partners, members, insurers, representatives, employees,
         agents, attorneys, servants, predecessors, successors, subsidiaries, affiliates,
         shareholders, and assigns, (Released Parties), in their capacities as such, as
         of the Effective Date of the Agreement, of and from all causes of action,
         suits, claims and demands, whatsoever, known or unknown, in law or in
         equity, that in any manner relate to the Settling Plaintiffs and each Class
         Member’s enrollment at Harrison College and any collection of accounts
         allegedly owed to any person or entity as a result of the Settling Plaintiffs’
         and each Class Member’s enrollment at Harrison College, under any legal
         theory, including but not limited to all claims that are, were or could have
         been asserted against the Settling Defendants in the Litigation. Class


                                                3
Case 1:18-cv-03170-RLY-DLP Document 202 Filed 04/27/20 Page 4 of 4 PageID #: 2046




         Members do not release their right to dispute any alleged debt, or any part of
         an alleged debt.

         7.     The court shall retain exclusive and continuing jurisdiction over the action

  and all parties to interpret and enforce the terms, conditions and obligations of this

  settlement agreement.

         Accordingly, the court ADOPTS the Report and Recommendation (Filing No.

  190). The joint motion to approve the settlement (Filing No. 180) is GRANTED.

  Plaintiffs motion for attorney fees (Filing No. 172) is GRANTED. This matter with

  respect to Key 2 Recovery and AEA is DISMISSED WITH PREJUDICE. Final

  judgment with respect to the settling Defendants shall accompany this Entry.

  SO ORDERED this 27th day of April 2020.




                                                    s/RLY



  Distributed Electronically to Registered Counsel of Record.




                                                4
